                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                            IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                              DALVIR SINGH RANI,                                       No. C 19-1990 WHA (PR)
                                                                         10
                                                                                              Petitioner,                              ORDER OF TRANSFER
                                                                         11
United States District Court




                                                                                v.
                               For the Northern District of California




                                                                         12
                                                                              WILLIAM P. BARR; KIRSTJEN M.
                                                                         13   NIELSEN; RONALD VITIELLO;
                                                                              JEFFREY D. LYNCH; JOHNNY
                                                                         14   CHOATE,
                                                                         15                   Respondents.
                                                                                                                      /
                                                                         16
                                                                         17           Petitioner is a detainee of the United States Immigration and Customs Enforcement in
                                                                         18   the Geo Aurora Detention Center in Aurora, Colorado. He is awaiting deportation based upon
                                                                         19   his conviction in a California state court. He has filed the instant habeas petition 28 U.S.C. §
                                                                         20   2241 challenging the lawfulness of his detention pending deportation.
                                                                         21           Section 2241 allows "the Supreme Court, any justice thereof, the district courts and any
                                                                         22   circuit judge" to grant writs of habeas corpus "within their respective jurisdictions." 28 U.S.C.
                                                                         23   § 2241(a). “Jurisdiction over the custodian” means that the custodian is within the territorial
                                                                         24   jurisdiction of the court. Rumsfeld v. Padilla, 542 U.S. 426, 444 (2004). “[F]or core habeas
                                                                         25   petitions challenging present physical confinement, jurisdiction lies in only one district: the
                                                                         26   district of confinement.” Id. at 442-43. Where a petitioner is incarcerated in one state and files
                                                                         27   a Section 2241 petition in a federal district court in another state, therefore, the federal district
                                                                         28   court lacks jurisdiction over his custodian to effect process or enforce its orders and must
                                                                              accordingly transfer or dismiss the petition. See, e.g., Hassain v. Johnson, 790 F.2d 1420, 1420
                                                                          1   (9th Cir. 1986) (no jurisdiction in California to address petition where inmate incarcerated in
                                                                          2   Arizona); United States v. Giddings, 740 F.2d 770, 771 (9th Cir. 1984) (no jurisdiction in
                                                                          3   Washington to address petition where inmate incarcerated in Kansas).
                                                                          4          Accordingly, pursuant to 28 U.S.C. § 1406(a), this action is TRANSFERRED to the
                                                                          5   district of petitioner’s confinement, the United States District Court for the District of Colorado.
                                                                          6          The clerk shall transfer this matter forthwith.
                                                                          7          IT IS SO ORDERED.
                                                                          8
                                                                              Dated: July   11    , 2019.
                                                                          9                                                 WILLIAM ALSUP
                                                                                                                            UNITED STATES DISTRICT JUDGE
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               2
